         Case 1:18-cv-12008-JCB Document 20 Filed 02/05/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
RAOUL MARRADI,                       )
                                     )
            Plaintiff,               )
                                     )
                    v.               )   Civil Action No. 18-12008-JCB
                                     )
TAQUERIA MONTECRISTO &               )
MEXICAN GRILL, INC., et al.,         )
                                     )
            Defendants.              )
____________________________________)


                                   ORDER OF DISMISSAL

                                       February 5, 2019

Boal, M.J.

       In accordance with the Court’s electronic order dated February 5, 2019, it is hereby

ORDERED that the above-entitled action be and hereby is dismissed.


                                            /s/ Jennifer C. Boal
                                            JENNIFER C. BOAL
                                            United States Magistrate Judge
